Per Curiam.

Respondent claims that he was denied procedural due process in that he received no actual notice of the filing of the complaint and that valid constructive notice was not obtained in accordance with Gov. R. V (31). These contentions are without merit.
Since the time of the filing of the complaint and until March 19, 1982, when United States Post Office records disclosed that respondent submitted an address correction request, respondent’s whereabouts was unknown. All copies of the complaint and notices to respondent were delivered via certified mail to his last address of record in a diligent attempt to secure personal notification. When this proved unsuccessful, respondent was served through the Clerk of the Supreme Court as provided in Gov. R. V (31). Under these circumstances, such constructive notice was proper.
Having thoroughly reviewed the record in this cause and after careful consideration of respondent’s objections, this court concurs with the findings of fact and recommendation of the board. It is therefore the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.